Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is entered as of December 26, 2007
between Immunomedics, Inc. (the “Company”) and Eva J. Goldenberg, Deborah S.
Goldenberg, Denis C. Goldenberg, Neil A. Goldenberg and Lee R. Goldenberg, the
Trustees of the David M. Goldenberg Insurance Trust dated August 5, 1994
(“Trustees”, and together with the Company, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Parties have entered into that certain Split-Dollar Insurance
Agreement dated as of September 19, 1994 (the “Insurance Agreement”), pursuant
to which the Company agreed to provide insurance protection for Dr. David M.
Goldenberg under the terms, and subject to the conditions, of the Insurance
Agreement; and

WHEREAS, the Parties deem it advisable, and in their respective best interests,
to terminate the Insurance Agreement in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement and intending to be legally
bound, the Parties agree as follows:

1. Termination of the Insurance Agreement and Surrender of the Related Policy.
The Parties hereby agree to terminate the Insurance Agreement in its entirety
effective as of the date hereof and, in connection therewith, surrender the
related insurance policy (New York Life Insurance Company Policy No. 45277415).

2. Mutual Release. The Trustees hereby release the Company, its subsidiaries,
and affiliated, predecessor, and successor corporations and business entities,
past, present and future, and their partners, agents, directors, officers,
employees, executives, shareholders, investors, representatives, and attorneys,
past, present and future, and their heirs, executors, administrators, and
assigns, and all persons acting by, through, under or in concert with any of
them (collectively, “Company Releasees”), and the Company, for itself and on
behalf of its employees, officers, directors, shareholders, agents and
affiliates, hereby releases the Trustees from all actions, causes of action,
suits, debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, expenses of any nature whatsoever, in law or
equity, known or unknown, suspected or unsuspected, fixed or contingent, which
any of the Trustees or the Company ever had, now has, or hereafter may have
against each or any of the Company Releasees or the Trustees, respectively, from
the beginning of time to the date hereof arising from, or relating to, the
Insurance Agreement or the termination of the Insurance Agreement hereunder
(collectively, the “Claims”).

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to the
conflicts of laws principles thereof.

4. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regard to the subject matter hereof and supersedes all prior
agreements or understandings whether written or oral, between the Parties with
regard to the subject matter hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
written above.

 

IMMUNOMEDICS, INC. By:  

/s/ Gerard G. Gorman

Name:   Gerard G. Gorman Title:   Senior Vice President, Finance and Business  
Development and Chief Financial Officer

 

TRUSTEES OF THE DAVID M. GOLDENBERG INSURANCE TRUST By:  

/s/ Eva J. Goldenberg

  Eva J. Goldenberg, Trustee By:  

/s/ Deborah S. Goldenberg

  Deborah S. Goldenberg, Trustee By:  

/s/ Denis C. Goldenberg

  Denis C. Goldenberg, Trustee By:  

/s/ Neil A. Goldenberg

  Neil A. Goldenberg, Trustee By:  

/s/ Lee R. Goldenberg

  Lee R. Goldenberg, Trustee

 

2